 



EXHIBIT 10.29

NEWPARK RESOURCES, INC.
NON-STATUTORY STOCK OPTION AGREEMENT

     This Non-statutory Stock Option Agreement (the “Agreement”) is made and
entered into as of , 2005, (hereinafter referred to as the “Date of Grant”), by
and between NEWPARK RESOURCES, INC., a Delaware corporation (the “Company”), and
                     , (“Optionee”), with reference to the following facts.

     A. The Company has duly adopted a 1995 Incentive Stock Option Plan
(hereinafter referred to as the “Plan”) which authorizes the Compensation
Committee of the Board of Directors of the Company (the “Committee”) to grant
non-statutory stock options or incentive stock options, within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), and
which is intended to encourage ownership of stock of the Company by officers and
other key management employees and to provide additional incentive for them to
promote the success of the Company.

     B. The Committee has determined that Optionee is entitled to participate in
the Plan, and has taken appropriate action to authorize the granting of a
non-statutory stock option to Optionee for the number of shares, at the price
per share and on the terms set forth in this Agreement.

     C. Optionee desires to participate in the Plan and to receive an option on
the terms and conditions set forth in this Agreement.

     NOW, THEREFORE, the parties agree as follows:

     1. Grant of Option.

          The Company hereby grants to Optionee the right and option
(hereinafter referred to as the “Option”) to purchase all or any part of an
aggregate                      on the terms and conditions set forth in this
Agreement.

     2. Purchase Price.

          The purchase price (the “Exercise Price”) of each Option Share shall
be $                    .

     3. Option Period.

          The Option shall commence on the Date of Grant and shall expire, and
all rights to purchase the Option Shares shall terminate at the close of
business on the day immediately preceding the seventh anniversary of the Date of
Grant, unless terminated earlier as provided in this Agreement. The option shall
not be exercisable until the time at which all legal requirements in connection
with the Plan have been fully complied with. Subject to the foregoing, the
Option shall be exercisable during its term as to one-third of the Option Shares
during the twelve months beginning on the first anniversary of the Date of
Grant; (b) as to an additional one-third of the Option Shares on the second
anniversary of the Date of Grant; and (c) as to the remaining one-third of the
Option Shares on the third anniversary of the Date of Grant; provided, however,
if Optionee shall not in any one exercise period purchase all of the Option
Shares which Optionee is entitled to purchase in such period, Optionee may
purchase all or any part of such Option Shares at any time after the end of such
period and prior to the expiration of the Option. Notwithstanding the foregoing,
if Optionee is subject

EXHIBIT 10.29 1995 STKOPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



to the reporting requirements of Section 16(a) of the Securities Exchange Act of
1934 (the “Exchange Act”), the Option shall not be exercisable until at least
six months and one day from the Date of Grant, or, if later, six months and one
day from the date of stockholder approval of the Plan.

     4. Exercise of Option.

          4.1 The Option shall be exercised by delivering this Agreement for
endorsement to the Company, at its principal office, attention of the Corporate
Secretary, together with a Notice and Agreement of Exercise (in the form
attached hereto or specified from time to time by the Committee) indicating the
number of Option Shares Optionee wishes to purchase and full payment of the
Exercise Price of such shares. In no event shall the Company be required to
issue or transfer fractional shares.

          4.2 Payment for Option Shares may be made in cash, by cashier’s or
certified check or (if the Committee authorizes payment in stock) by delivery to
the Company of shares of Common Stock, duly assigned to the Company by a stock
power with signatures guaranteed as provided on the back of the stock
certificate. The value of each share delivered in payment of the Exercise Price
of Option Shares shall be the fair market value (“Fair Market Value”) of the
Common Stock on the date such shares are delivered. The Fair Market Value of a
share of the Common Stock on any date shall be equal to the closing price of the
Common Stock for the last preceding day on which the Company’s shares were
traded, and the method for determining the closing price shall be determined by
the Committee.

     5. Employment of Optionee.

          5.1 Except as otherwise provided in paragraph 6 of this Agreement,
Optionee may not exercise the Option unless, at the time of exercise, Optionee
is an employee of the Company or a parent or a subsidiary thereof and has been
in the employ of the Company or a parent or a subsidiary thereof continuously
since the Date of Grant. For purposes of this paragraph, the period of
continuous employment with the Company shall be deemed to include (without
extending the term of the Option) any period during which Optionee is on leave
of absence with the consent of the Company, provided that such leave of absence
shall not exceed three months and Optionee returns to the employ of the Company
at the expiration of such leave of absence. If Optionee fails to return to the
employ of the Company at the expiration of such leave of absence, Optionee’s
employment with the Company shall be deemed terminated as of the date such leave
of absence commenced. The continuous employment of Optionee with the Company
shall also be deemed to include any period during which Optionee is a member of
the Armed Forces of the United States, provided that Optionee returns to the
employ of the Company within 90 days (or such longer period as may be prescribed
by law) from the date Optionee first becomes entitled to discharge. If Optionee
does not return to the employ of the Company within 90 days from the date
Optionee first becomes entitled to discharge (or such longer period as may be
prescribed by law), Optionee’s employment with the Company shall be deemed to
have terminated as of the date Optionee’s military service ended.

          5.2 Nothing contained herein shall be construed to impose upon the
Company or upon any parent or subsidiary thereof any obligation to employ
Optionee for any period or to supersede or in any way alter, increase or
diminish the respective rights and obligations of the Company or any parent or
subsidiary thereof and Optionee under any employment contract now or hereafter
existing between them.

     6. Termination of Employment.

          6.1 If the employment of Optionee with the Company shall terminate
because of Retirement, Disability (as such terms are defined in the Plan), or
death, unless otherwise provided by the Committee, (a) the Option, to the extent
then presently exercisable, shall remain in full force and effect and may be
exercised

EXHIBIT 10.29 1995 STKOPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



pursuant to the provisions hereof, including expiration at the end of the fixed
term hereof, and (b) the Option, to the extent not then presently exercisable,
shall terminate as of the date of such termination of employment and shall not
be exercisable thereafter.

          6.2 If the employment of Optionee with the Company shall terminate for
any reason other than the reasons set forth in paragraph 6.1 hereof, unless
otherwise provided by the Committee, (a) the Option, to the extent then
presently exercisable or to the extent the Option becomes exercisable pursuant
to Paragraph 9.3 hereof, shall remain exercisable only for a period of 90 days
after the date of such termination of employment (except that the 90 day period
shall be extended to 12 months if Optionee shall die during such 90 day period)
and may be exercised during such period pursuant to the provisions hereof,
including expiration at the end of the fixed term hereof, and (b) the Option, to
the extent not then presently exercisable, shall terminate as of the date of
such termination of employment and shall not be exercisable thereafter.

     7. Securities Laws Requirements.

          7.1 The Option shall not be exercisable unless and until any
applicable registration or qualification requirements of federal and state
securities laws, and all other requirements of law or any regulatory bodies
having jurisdiction over such exercise or issuance and delivery, have been fully
complied with. The Company will use reasonable efforts to maintain the
effectiveness of a Registration Statement under the Securities Act of 1933 (the
“Securities Act”) for the issuance of the Option and the Option Shares but there
may be times when no such Registration Statement will be currently effective.
Exercise of the Option may be temporarily suspended without liability to the
Company during times when no such Registration Statement is currently effective,
or during times when, in the reasonable opinion of the Committee, such
suspension is necessary to preclude violation of any requirements of applicable
law or regulatory bodies having jurisdiction over the Company. If the Option
would expire for any reason except the end of its term during such a suspension,
then if exercise of the Option is duly tendered before its expiration, the
Option shall be exercisable and exercised (unless the attempted exercise is
withdrawn) as of the first day after the end of such suspension. The Company
shall have no obligation to file any Registration Statement covering resales of
the Option Shares.

          7.2 Upon each exercise of the Option, Optionee shall represent,
warrant and agree, by the Notice and Agreement of Exercise delivered to the
Company, that (a) no Option Shares will be sold or otherwise distributed in
violation of the Securities Act or any other applicable federal or state
securities laws, (b) if Optionee is subject to the reporting requirements under
Section 16(a) of the Exchange Act, Optionee will furnish to the Company a copy
of each Form 4 or Form 5 filed by Optionee and will timely file all reports
required under federal securities laws, and (c) Optionee will report all sales
of Option Shares to the Company in writing on the form prescribed from time to
time by the Company. All Option Share certificates may be imprinted with legend
conditions reflecting federal and state securities law restrictions and
conditions and the Company may comply therewith and issue “stop transfer”
instructions to its transfer agents and registrars without liability.

     8. Transferability of Option.

          If Optionee is subject to the reporting requirements of Section 16(a)
of the Exchange Act at the time of a proposed transfer, the Option shall be
transferable only if such transferability or transfer would not cause the Option
to fail to qualify for the exemption provided for in Section 16b3 of the
Exchange Act, as determined by the Committee in its sole and absolute
discretion. The Option may be exercised, during the lifetime of Optionee, only
by Optionee and Optionee’s permitted transferees. Notwithstanding the foregoing,
the Option shall not be assignable by operation of law and shall not be subject
to attachment, execution, garnishment, sequestration, the law of bankruptcy or
any other legal or equitable process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition contrary to the provisions of this
Agreement,

EXHIBIT 10.29 1995 STKOPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



and the levy of any execution, attachment or similar process thereupon, shall be
null and void and without effect.

     9. Changes in Capitalization.

          9.1 The number and class of shares subject to the Option, the Exercise
Price (but not the total price), and the minimum number of shares as to which
the Option may be exercised at any one time, shall be proportionately adjusted
in the event of any increase or decrease in the number of the issued shares of
Common Stock which results from a splitup or consolidation of shares, payment of
a stock dividend or stock dividends exceeding a total of two and one-half
percent (2.5%) for which the record dates occur in any one fiscal year, a
recapitalization (other than the conversion of convertible securities according
to their terms), a combination of shares or other like capital adjustment, so
that upon exercise of the Option, Optionee shall receive the number and class of
shares Optionee would have received had Optionee been the holder of the number
of shares of Common Stock for which the Option is being exercised upon the date
of such change or increase or decrease in the number of issued shares of the
Company.

          9.2 Upon a reorganization, merger or consolidation of the Company with
one or more corporations as a result of which the Company is not the surviving
corporation, or in which the Company survives as a wholly-owned subsidiary of
another corporation, or upon a sale of all or substantially all of the property
of the Company to another corporation, or any dividend or distribution to
stockholders of more than 10% of the Company’s assets, adequate adjustment or
other provisions shall be made by the Company or other party to such transaction
so that there shall remain and/or be substituted for the Option Shares provided
for herein, the shares, securities or assets which would have been issuable or
payable in respect of or in exchange for the Option Shares then remaining under
the Option, as if Optionee had been the owner of such shares as of the
applicable date. Any securities so substituted shall be subject to similar
successive adjustments.

          9.3 The Option shall become fully exercisable upon the occurrence of a
change in control of the Company as defined herein (a “Change in Control”). A
Change in Control of the Company shall be deemed to have occurred (a) on the
date the Company first has actual knowledge that any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Exchange Act) who is not such
beneficial owner on the Date of Grant has become the beneficial owner (as
defined in Rule 13(d)3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding securities or (b) on the date the stockholders
of the Company approve (i) a merger of the Company with or into any other
corporation in which the Company is not the surviving corporation or in which
the Company survives as a subsidiary of another corporation, (ii) a
consolidation of the Company with any other corporation or (iii) the sale or
disposition of all or substantially all of the Company’s assets or a plan of
complete liquidation.

     10. Relationship to Other Employee Benefit Plans.

          The Option shall not be deemed to be salary or other compensation to
Optionee for purposes of any pension, thrift, profit sharing, stock purchase or
other employee benefit plan now maintained or hereafter adopted by the Company.

     11. Misconduct of Optionee.

          Notwithstanding any other provision of this Agreement or the Plan, if
Optionee shall commit fraud or dishonesty toward the Company, wrongfully use or
disclose any trade secret, confidential data or other information proprietary to
the Company or intentionally take any other action materially inimical to the
best

EXHIBIT 10.29 1995 STKOPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



interests of the Company, as determined by the Committee in its sole and
absolute discretion, Optionee shall forfeit all rights and benefits under this
Agreement.

     12. Subsidiary.

          The term “subsidiary” as used herein, shall mean each corporation
which is a “subsidiary corporation” of the Company, within the definition
contained in Section 424(f) of the Code. Unless the context indicates otherwise,
references to the Company shall include all subsidiaries of the Company and any
parent it may have in the future.

     13. Privileges of Ownership.

          Optionee shall not have any of the rights of a stockholder with
respect to the shares covered by the Option except to the extent that share
certificates have actually been issued and registered in Optionee’s name on the
books of the Company or its registrar upon the due exercise of the Option. The
Company shall be allowed a reasonable time following notice of exercise in which
to accomplish the issuance and registration.

     14. Reference to Plan.

          This Agreement and the Option are subject to all of the terms and
conditions of the Plan, which are hereby incorporated by reference. In the event
of any conflict between this Agreement and the Plan, the provisions of the Plan
shall prevail.

     15. Notices.

          Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of its Corporate Secretary at 3850 Causeway
Boulevard, Suite 1770, Metairie, Louisiana 70002, and any notice to be given to
Optionee shall be addressed to Optionee at the address appearing on the
employment records of the Company, or at such other address or addresses as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed duly given when enclosed in a properly sealed envelope,
addressed as herein required and deposited, postage prepaid, in a post office or
branch post office regularly maintained by the United States Government.

     16. Withholding Taxes.

          The Company shall have the right at the time of exercise of the Option
to make adequate provision for any federal, state, local or foreign taxes which
it believes are or may be required by law to be withheld with respect to such
exercise (“Tax Liability”), to ensure the payment (through withholding from
Optionee’s salary or the Option Shares or otherwise as the Company shall deem in
its sole and conclusive discretion to be in its best interests) of any such Tax
Liability.

     17. Number and Gender.

          Terms used herein in any number or gender include other numbers or
genders, as the context may require.

     18. Counterparts.

          This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

EXHIBIT 10.29 1995 STKOPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



     19. Governing Law.

          This Agreement and performance under it, shall be construed in
accordance with and under the laws of the State of Delaware. Should a court or
other body of competent jurisdiction determine that any term or provision of
this Agreement is excessive in scope, such term or provision shall be adjusted
rather than voided and interpreted so as to be enforceable to the fullest extent
possible, and all other terms and provisions of this Agreement shall be deemed
valid and enforceable to the fullest extent possible.

     IN WITNESS WHEREOF, the Company and Optionee have executed this Agreement
as of the Date of Grant.

              “OPTIONEE”       “COMPANY”
 
                    NEWPARK RESOURCES, INC.
 
           

--------------------------------------------------------------------------------

           
(Signature)
           
 
           

      By    
 
           
(Print Name)
          James D. Cole, Chairman of the

          Board and Chief Executive Officer

EXHIBIT 10.29 1995 STKOPTION AGREEMENT

 